Case 17-13401        Doc 53     Filed 05/13/19     Entered 05/13/19 15:37:41          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 13401
         Rashawn Franklin

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/28/2017.

         2) The plan was confirmed on 09/06/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/15/2017, 05/02/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/14/2018, 12/17/2018.

         5) The case was Dismissed on 01/02/2019.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-13401              Doc 53           Filed 05/13/19    Entered 05/13/19 15:37:41                Desc         Page 2
                                                             of 4



 Receipts:

           Total paid by or on behalf of the debtor                       $2,740.00
           Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                               $2,740.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $1,821.14
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                   $118.91
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $1,940.05

 Attorney fees paid and disclosed by debtor:                               $0.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 American General Financial/Springleaf Fi   Unsecured           0.00           NA              NA            0.00       0.00
 AT&T                                       Unsecured         125.00           NA              NA            0.00       0.00
 Cardiovascular Consultants                 Unsecured          18.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue      Unsecured      1,215.00       2,465.00        2,465.00           0.00       0.00
 City of Chicago Department of Water        Secured        3,200.00       3,200.00        3,200.00        799.95        0.00
 City of Chicago Department of Water        Unsecured            NA         920.69          920.69           0.00       0.00
 Compucred                                  Unsecured         500.00           NA              NA            0.00       0.00
 Credit Management, LP                      Unsecured         719.00           NA              NA            0.00       0.00
 DirecTV                                    Unsecured         130.00           NA              NA            0.00       0.00
 Educational Credit Management Corp         Unsecured           0.00      6,415.20        6,415.20           0.00       0.00
 Great American Finance Company             Unsecured         634.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414              Unsecured         400.00        760.95          760.95           0.00       0.00
 Illinois Dept of Revenue 0414              Priority            0.00        448.76          448.76           0.00       0.00
 Internal Revenue Service                   Priority            0.00        478.12          478.12           0.00       0.00
 Internal Revenue Service                   Unsecured      4,007.48       3,290.68        3,290.68           0.00       0.00
 John H STroger                             Unsecured         234.00           NA              NA            0.00       0.00
 JP Morgan Chase Bank                       Unsecured           0.00           NA              NA            0.00       0.00
 JP Morgan Chase Bank                       Unsecured           0.00           NA              NA            0.00       0.00
 Medical Business Bureau LLC                Unsecured         250.00           NA              NA            0.00       0.00
 Merchants Credit Guide Co                  Unsecured      1,065.13            NA              NA            0.00       0.00
 Monroe & Main                              Unsecured          79.80           NA              NA            0.00       0.00
 Northwestern Medical Foundation            Unsecured      1,400.00            NA              NA            0.00       0.00
 Northwestern Memorial                      Unsecured         458.00           NA              NA            0.00       0.00
 OneMain Financial                          Secured        6,334.00       8,391.86        8,391.86           0.00       0.00
 Peoples Energy Corp                        Unsecured      1,681.96       1,755.93        1,755.93           0.00       0.00
 PLS                                        Unsecured      1,056.25            NA              NA            0.00       0.00
 Sallie Mae                                 Unsecured           0.00           NA              NA            0.00       0.00
 ShopHQ                                     Unsecured          35.79           NA              NA            0.00       0.00
 Sinai Health System                        Unsecured          89.00           NA              NA            0.00       0.00
 State Farm                                 Unsecured         200.00           NA              NA            0.00       0.00
 T-Mobile                                   Unsecured         287.97           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-13401            Doc 53        Filed 05/13/19    Entered 05/13/19 15:37:41                Desc       Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim         Claim         Claim        Principal       Int.
 Name                                     Class    Scheduled      Asserted      Allowed         Paid          Paid
 Travelers                             Unsecured         433.47           NA           NA             0.00        0.00
 United Student Aid Funds Inc (USAF)   Unsecured      9,229.00       9,305.90     9,305.90            0.00        0.00
 US Cellular                           Unsecured         110.37           NA           NA             0.00        0.00
 Village of Dolton                     Unsecured      1,418.52            NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                                    Claim           Principal                Interest
                                                                  Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                            $0.00               $0.00                  $0.00
       Mortgage Arrearage                                          $0.00               $0.00                  $0.00
       Debt Secured by Vehicle                                 $8,391.86               $0.00                  $0.00
       All Other Secured                                       $3,200.00             $799.95                  $0.00
 TOTAL SECURED:                                               $11,591.86             $799.95                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                  $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                    $0.00                 $0.00               $0.00
        All Other Priority                                        $926.88                 $0.00               $0.00
 TOTAL PRIORITY:                                                  $926.88                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                  $24,914.35                  $0.00               $0.00


 Disbursements:

          Expenses of Administration                                 $1,940.05
          Disbursements to Creditors                                   $799.95

 TOTAL DISBURSEMENTS :                                                                                $2,740.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-13401        Doc 53      Filed 05/13/19     Entered 05/13/19 15:37:41            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
